DETAILED ACTION
Claims 1-2 and 4-20 are pending.
The office acknowledges the following papers:
Claims, abstract, IDS, specification, and remarks filed on 10/29/2021.

	Withdrawn objections and rejections
The abstract objection has been withdrawn due to amendment.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Register sharing mechanism to equally allocate disabled thread registers to active threads”.
Appropriate correction is required.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. 6,092,175), in view of Abernathy et al. (U.S. 2014/0122842), in view of Official Notice.
As per claim 1:
Levy and Abernathy disclosed an apparatus comprising: 
one or more processors (Levy: Figure 1, column 7 lines 9-11) comprising:
a plurality of General Purpose Register Files (GRFs) (Levy: Figures 3 and 5C elements 62-63 and 85-90, column 4 lines 53-65, column 5 lines 20-42, column 9 lines 2-17, and column 10 lines 18-41)(Each set of architectural registers is associated with a given thread. The renaming registers are associated with at least one thread when allocated.) comprising:
a first GRF associated with a first thread (Levy: Figures 3 and 5C elements 62-63 and 86, column 4 lines 53-65, column 5 lines 20-42, column 9 lines 2-17, and column 10 lines 18-41)(A first set of the architectural registers is associated with a first thread. The renaming registers are associated with at least one thread when allocated.); and
a second GRF associated with a second thread  (Levy: Figures 3 and 5C 
register sharing circuitry to receive meta-information indicating that the first thread is to be disabled and provide an indication that the first thread is disabled (Abernathy: Figure 6 elements 620 and 640, paragraphs 74-75)(Levy: Figures 3 and 5C elements 62-63 and 85-90, column 4 lines 53-65, column 5 lines 20-42, column 9 lines 2-17, and column 10 lines 18-41)(Levy disclosed reusing idle thread 4 architectural registers as rename registers. Abernathy disclosed a register mapper allocating physical registers, providing the allocated physical register to an execution unit, and the execution unit writing an execution result to the provided physical register. The combination allows for allocating idle thread 4 architectural registers using the register mapper (register sharing circuitry) of Abernathy. It would have been obvious to one of ordinary skill in the art that the register mapper must receive information regarding which threads are idle in order to allow for reallocating these architectural registers as physical registers for the remaining active threads. As such, the combination allows for the register mapper to receive information regarding which threads are disabled in order to allow for renaming for the architectural registers in Levy. Providing physical register numbers to an architectural register file indicates that the corresponding thread for the register file is idle (i.e. disabled).).
a plurality of multiplexers coupled to one or more of the GRFs, comprising a first multiplexer coupled to the first GRF to receive the indication from the register sharing 
The advantage of using a register mapping table in register renaming is that current architectural to physical register mappings can be tracked so that instructions can get the correct source data for execution. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the register renaming logic of Abernathy into Levy to ensure proper instruction execution.
As per claim 2:
Levy and Abernathy disclosed the apparatus of claim 1, further comprising a third GRF associated with a third thread (Levy: Figures 3 and 5C elements 62-63 and 85-90, column 4 lines 53-65, column 5 lines 20-42, column 9 lines 2-17, and column 10 lines 18-
As per claim 4:
Levy and Abernathy disclosed the apparatus of claim 2, wherein the register sharing circuitry allocates registers included in the first GRFs to the second thread and the third thread (Abernathy: Figure 6 elements 620 and 640, paragraphs 74-75)(Levy: Figures 3 and 5C elements 62-63 and 85-90, column 4 lines 53-65, column 5 lines 20-42, column 9 lines 2-17, and column 10 lines 18-41)(The combination allows for allocating idle thread 4 architectural registers using the register mapper of Abernathy. The idle thread 4 architectural registers are allocated as physical registers for the remaining active threads. The same reallocation occurs when thread 1 is idle, allowing for the remaining threads to be allocated physical registers.).
As per claim 5:
Levy and Abernathy disclosed the apparatus of claim 4, wherein the register sharing circuitry allocates the registers equally to the second thread and the third thread (Abernathy: Figure 6 elements 620 and 640, paragraphs 74-75)(Levy: Figures 3 and 5C elements 62-63 and 85-90, column 4 lines 53-65, column 5 lines 20-42, column 9 lines 2-17, and column 10 lines 18-41)(The combination allows for allocating idle thread 4 architectural registers using the register mapper (register sharing hardware) of Abernathy. The same reallocation occurs when thread 1 is idle, allowing for the remaining threads to be allocated physical registers. It would have been obvious to one of ordinary skill in the art that the register mapper allocates physical registers equally amongst active threads when demand for physical registers is equal amongst active 
As per claim 6:
Levy and Abernathy disclosed the apparatus of claim 4, wherein the register sharing circuitry further comprising physical address translation hardware to perform a logical to physical address translation to allocate the registers included in the first GRF to the second thread and the third thread (Abernathy: Figure 6 elements 620 and 640, paragraphs 74-75)(Levy: Figures 3 and 5C elements 62-63 and 85-90, column 4 lines 53-65, column 5 lines 20-42, column 9 lines 2-17, and column 10 lines 18-41)(The combination allows for allocating idle thread 4 architectural registers using the register mapper (register sharing hardware) of Abernathy. The same reallocation occurs when thread 1 is idle, allowing for the remaining threads to be allocated physical registers. The register mapper upon allocation for active threads records a translation of logical/architectural register numbers to physical register numbers.).
As per claim 7:
Levy and Abernathy disclosed the apparatus of claim 6, wherein the physical address translation circuitry divides a register space associated with the registers into a fixed component and a variable component (Abernathy: Figure 6 elements 620 and 640, paragraphs 74-75)(Levy: Figures 3 and 5C elements 62-63 and 85-90, column 4 lines 53-65, column 5 lines 20-42, column 9 lines 2-17, and column 10 lines 18-41)(The combination allows for allocating idle thread 4 architectural registers using the register mapper (register sharing hardware) of Abernathy. Each active thread has a fixed architectural register space and a variable physical register space.).
As per claim 8:

As per claim 9:
Claim 9 essentially recites the same limitations of claim 4. Therefore, claim 9 is rejected for the same reasons as claim 4.
As per claim 10:
The additional limitation(s) of claim 10 basically recite the additional limitation(s) of claim 5. Therefore, claim 10 is rejected for the same reason(s) as claim 5.
As per claim 11:

As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 7. Therefore, claim 12 is rejected for the same reason(s) as claim 7.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 8. Therefore, claim 13 is rejected for the same reason(s) as claim 8.
As per claim 14:
Claim 14 essentially recites the same limitations of claim 1. Claim 14 additionally recites the following limitations:
a plurality of processing resources (Levy: Figure 1, column 7 lines 9-11)(Official notice is given that processing systems can include a plurality of homogeneous processor cores for the advantage of increased processing power. Thus, it would have been obvious to one of ordinary skill in the art to implement a plurality of homogeneous processor cores in the combination.).
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 2. Therefore, claim 15 is rejected for the same reason(s) as claim 2.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 4. Therefore, claim 16 is rejected for the same reason(s) as claim 4.
As per claim 17:

As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 6. Therefore, claim 18 is rejected for the same reason(s) as claim 6.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 7. Therefore, claim 19 is rejected for the same reason(s) as claim 7.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 8. Therefore, claim 20 is rejected for the same reason(s) as claim 8.

Response to Arguments
The arguments presented by Applicant in the response, received on 10/29/2021 are not considered persuasive.
Applicant argues regarding the official notices taken:
“Specifically, applicant disagrees with the use of Official Notice in rejection of the present claims. Official Notice is permissible only for certain types of facts: those that are capable of instant and unquestionable demonstration as being well-known. Examples of such facts include those that are of common knowledge in the art. (MPEP § 2144.03(A)). Moreover, when relying on personal knowledge, however, the Examiner must provide an affidavit or declaration setting forth specific factual statements and an explanation to support the finding. (MPEP §2144.03(Cl). Applicant submits that no affidavit or declaration setting forth specific factual statements and an explanation to support the finding has been provided with in the Office Action, Only an unsupported statement has been provided that register files can include write input multiplexers. Nonetheless, no support has been provided to demonstrate that the alleged multiplexers are implemented to perform the function cited in the present claims.”  


Applicant argues for claims 1, 9, and 14:
“Further, applicant submits that the construed Official Notice construction cited in the Office Action fails to disclose or suggest the present claims. For example, register files that include write input multiplexers cannot reasonably be construed as equivalent to a multiplexer that receives an indication that a first thread associated with GRF is disabled and provides access to other threads to the GRF in response to receiving the indication. Accordingly, claim 1 and its dependent claims are patentable over a combination of Levy, Abernathy and Official Notice.”  

This argument is not found to be persuasive for the following reason. The combination allows for the register mapper of Abernathy to be used for renaming idle architectural registers of Levy. Levy in figure 5C shows four sets of architectural registers and a set of renaming registers (i.e. physical registers). As an example, say that each architectural register has 30 registers and the renaming registers has 50 physical registers in total. When thread 4, as shown in figure 5C, becomes idle, then the number of renaming registers increases to 80. The added multiplexers receive the 
The examiner notes a number of potential amendments that would overcome the use of a write multiplexer as described above. In figure 18 of the drawings, the disabled threads is a multiple bit control input into the multiplexers. This is different from the combination where indication is receiving a multiple-bit physical register number. Amendments that further state that the multiplexers receive the indication as a control input would overcome the combination. In addition, amendments that further state the indication selects fixed number inputs to the multiplexers would overcome the combination. Lastly, amendments that further state the multiplexers receive both the indication and fixed number inputs would overcome the combination.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183